EXHIBIT 10.1

 

  

LOGO [g918294g46b41.jpg]

 

                GRANT NOTICE                        Performance Stock Units –
Core ROE Rank   

[Participant Name]

You have been granted Performance Stock Units (PSUs) of First Horizon National
Corporation (FHNC) as follows:

 

GRANT DATE:   February 12, 2015    GOVERNING PLAN:   Equity Compensation Plan
TARGET NUMBER  OF PSUS GRANTED:        PERFORMANCE PERIOD:  
Three-year period 2015 thru  2017 VESTING DATE OF PSUs:  

May 12, 2018,

if performance goals are met

   PAYMENT DATE OF PSUS:   May 12, 2020

This PSU award is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the performance and vesting periods. Also,
this award is subject to the terms and restrictions of FHNC’s stock ownership
guidelines and Compensation Recovery Policy (“Policy”) as in effect during the
vesting period.

PSUs that have not been forfeited prior to the vesting date will be paid based
on the extent to which the performance goal for this award is achieved during
the Performance Period, all as set forth in Exhibit A to this Notice.
Performance for this award in Exhibit A is based on FHNC’s ranking of core
average annual return on equity (“CROE rank”) relative to peers’ average annual
return on equity in the Performance Period. The target number of PSUs granted is
the number that may be paid if CROE rank is achieved at the mid-level in Exhibit
A; higher rank may result in a higher amount paid (up to 150% of target); a
lesser number may be paid if a lesser rank is achieved; and, all PSUs will
forfeit if the minimum CROE rank in Exhibit A is not achieved. The Committee
will make appropriate adjustments of FHNC accounting numbers so that results are
comparable across periods and will make final determinations of performance
achievement and any final adjustments, all as provided or permitted by Committee
action and the Governing Plan. PSUs that do not vest as a result of a failure to
achieve performance goals as determined by the Committee automatically are
forfeited.

This PSU award also is subject to possible reduction or forfeiture in advance of
vesting in accordance with the Governing Plan, the Procedures, and the Policy.
As of the Grant Date, the Procedures provide (among other things) that:
(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the Vesting Date; but (b) if your termination of
employment occurs because of your death, permanent disability, or approved
normal or early retirement, the PSUs will be partially forfeited in proportion
to the part of the Performance Period during which you are not employed, as
determined by the Committee. The reduced PSUs will vest or not vest based on
achievement of performance goals over the entire Performance Period. Retirement
treatment must be approved by the Committee, and may be subject to conditions
imposed by the Committee.

Other forfeiture provisions apply to this award. Currently the Plan and Policy
provide for forfeiture of PSUs or recovery of PSU proceeds if you engage in
certain types of misconduct or if performance data is materially false or
misleading and you are substantially responsible for its accuracy. In addition,
this award is subject to forfeiture or recovery to the extent required by
applicable capital conservation rules or other regulatory requirements. Also,
this PSU award will be forfeited, whether or not it is vested, if during the
restriction period applicable to this award: (1) you are terminated for Cause as
defined in the Governing Plan; or (2) you, either on your own behalf or on
behalf of any other person or entity, in any manner directly or indirectly
solicit, hire, or encourage any person who is then an employee or customer of
FHNC or any and all of its subsidiaries or affiliates to leave the employment
of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends on the
second anniversary of the Vesting Date. By accepting this PSU award, you
acknowledge that FHNC may reduce or offset other amounts owed to you, including
but not limited to wages, bonuses, or commissions owed, among other things, to
satisfy any repayment obligation.

PSUs are not shares of stock, have no voting rights, and are not transferable.
Each PSU that vests will result in one share of FHNC common stock being issued
to you, subject to withholding for taxes, as provided below. Subject to
provisions of the Governing Plan, the Committee may choose to pay all or a
portion of vested PSUs in cash, based on the fair market value of FHNC common
stock on the Vesting Date. PSUs will accrue cash dividend equivalents to the
extent cash dividends are paid on common shares prior to vesting. From the Grant
Date until the Vesting Date, dividend equivalents accumulate (without interest)
as if each PSU were an outstanding share. To the extent that PSUs vest, the
accumulated dividend equivalents associated with vested PSUs will be paid in
cash as provided below. Dividend equivalents associated with forfeited PSUs
likewise are forfeited. Stock splits and stock dividends will result in a
proportionate adjustment to the number of PSUs as provided in the Plan and
Procedures. If within two years after vesting FHNC discovers an error in any
amount paid which, had it been known, would have resulted in a change in the
amount paid of 5% or more: if the error favored FHNC, FHNC will pay you (on the
Payment Date) the difference in shares, subject to applicable taxes; or, if the
error favored you, FHNC will reduce your shares and dividend equivalents by an
amount equal to the pre-tax difference.

This award is not fully vested until the performance and service requirements
both are fulfilled. Performance vesting will occur when the Committee makes a
final determination of the extent (measured as a percentage of target) to which
the performance goal of this award is achieved during the Performance Period, as
provided above and in Exhibit A. Service vesting – fulfillment of the
requirement that you remain continuously employed with FHNC – will occur on the
Vesting Date.

Payment of this award will occur on the Payment Date, after a two-year mandatory
Deferral Period. During the Deferral Period you will own and be able to vote the
shares that vested, but those shares, dividend equivalents, and all dividends
and other distributions upon those shares will be retained by FHNC, without
interest, until the Payment Date. During the Deferral Period your shares and
other rights associated with them may not be transferred in any manner other
than by will or the laws of intestacy.



--------------------------------------------------------------------------------

Vesting may be accelerated by the Committee as provided in the Governing Plan.
If vesting has fully occurred or is accelerated, payment may be accelerated by
the Committee.

If a Change in Control (as defined in the Plan) occurs before the end of the
Performance Period, then this award may be modified, converted, or canceled by
the Committee without your consent. The Committee is permitted to exercise
discretion in a Change in Control situation in different ways for different
persons, and in different ways for different awards; however, in all cases the
Committee will seek in good faith to avoid any significant diminishment or
enlargement of value measured at the time of the Change in Control. The
following provisions apply in the two Change in Control scenarios presented,
(A) and (B), and illustrate the Committee’s power in other situations. In these
scenarios the “Deal Value” of an FHNC common share is, as applicable, the dollar
value per FHNC share paid to FHNC shareholders in the Change in Control
transaction or the dollar value per FHNC share of the consideration received by
FHNC shareholders in the Change in Control transaction, measured at the time the
Change in Control is consummated.

(A) If a Change in Control occurs before the end of the Performance Period, the
Committee may cancel this award in exchange for its pro-rated target value at
that time, with pro-rationing based on the portion of the Performance Period you
have served. If so cancelled, the performance goal would be waived with
performance presumed at 100% of target, and all vesting and payment would be
accelerated. In that case the pro-rated number of FHNC shares would be paid or
credited (subject to withholding taxes) to you shortly or immediately before
consummation of the Change in Control transaction so that your award shares will
be outstanding at the time of consummation or, alternatively, payment will be
made to you in cash at the Deal Value of the pro-rated award shares.

(B) If a Change in Control occurs before the end of the Performance Period, if
FHNC shares cease to be publicly traded as a result of the Change in Control,
and if vesting of this award is not accelerated prior to cessation of public
trading, then in that case FHNC agrees to do at least one of the following, in
all cases as determined by the Committee in its discretion: (i) convert the FHNC
shares covered by this award into shares of the acquiring or surviving company
based on the conversion or exchange rate provided in the Change in Control
transaction, and modify the performance goal so as provide you with an
opportunity to achieve performance based on CROE rank of the surviving or
acquiring company or some other appropriate performance measure based on
return-on-equity; or (ii) presume satisfaction of the performance goal at 100%
of target, and convert the FHNC shares which would have been paid at 100%
performance into a dollar amount equal to the Deal Value of those shares, which
dollar amount would not accrue interest. In either case, this award would
continue to require service through the Vesting Date, and would be paid on the
Payment Date.

The discretion provided to the Committee in the foregoing provisions is
subordinate to any requirement of the Plan applicable to this award. If, before
or after the Grant Date, you and FHNC enter into a written contract explicitly
providing for the treatment of this award in connection with your termination or
a Change in Control, the provisions of this award are subordinate to those
explicit contractual provisions.

Vesting and payment each are taxable events for you. Your withholding and other
taxes will depend upon FHNC’s stock value on the vesting and payment dates, and
the amount of dividends and equivalents paid to you. As of the Grant Date, the
Committee’s Procedures provide that: at vesting you are required to pay FHNC
withholding taxes that are due, and you agree that FHNC may withhold the
appropriate amounts from salary and other cash compensation otherwise payable to
you; and, at payment, FHNC will withhold shares and cash in the amount necessary
to cover your required withholding taxes. However, the Procedures may be changed
at any time. You are not permitted to make any election in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended, to include in
your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, it will result in the forfeiture of
your PSUs. FHNC reserves the right to defer payment of PSUs if that payment
would result in a loss of tax deductibility.

Questions about your PSU award?

Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your PSU grant
or need a copy of the Governing Plan, the related prospectus, or the current
Procedures, contact Fidelity Investment’s Executive Relationship Officer at
            . For all your personal stock incentive information, you may view
your award and other information on Fidelity’s website at             .